Title: Robert M. Patterson to Thomas Jefferson, 3 December 1814
From: Patterson, Robert Maskell
To: Jefferson, Thomas


          Sir, Philadelphia, December 3d., 1814.
          I had the honor to receive your letter, of the 24th of last month, in which you decline a reelection as president of the American philosophical Society. This letter was laid before the Society, at their meeting last evening, and excited a general regret among the members: no particular order, however, was taken on it; the Society choosing to adopt, in this particular, the Same course which was pursued, on a Similar occasion, in the year 1809.
          It would be improper for me, in the present letter, to express my private feelings, on the Subject of your communication; but it gives me great Satisfaction to be able to offer you my grateful thanks for your kind and flattering wishes, and to assure you of my warm admiration and devoted attachment.
          R. M. Patterson.
         